DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 6/1/22
	Applicant’s amendment to claims 1, 2 and 11 is acknowledged.
	Claims 7-10 are cancelled.
	Claims 1-6 and 11-18 are pending and claim 16 is withdrawn.
Claims 1-6, 11-15, 17 and 18 are subject to examination at this time.

Response to Arguments
Applicant's arguments filed 6/1/22 have been fully considered but they are not persuasive.
Applicant submits:  “In paragraphs 0226-0230 and Figure 11A, Liao discloses growing undoped AlGaN under excess gallium conditions. However, there is no teaching or suggestion that that AlGaN film is doped (p-type or otherwise)…In paragraph 0219, Liao discloses a p-typed doped (e.g., Mg- doped) AlGaN film layer (electron blocking layer). However, Liao does not teach or suggest that that layer is grown under excess gallium conditions.”  (See Remarks at pages 6-7.)
Applicant’s remarks at not persuasive because:
Liao at para. [0219] discloses “The EBL is preferably grown with excess Ga.”  
Liao at para. [0220] also discloses “Layer 60 or its component layers are preferably grown with excess Ga.” 
The EBL (50) and layer (60) comprises Mg-doped AlGaN, and because they are grown with excess gallium they are formed by the liquid metal layer/liquid gallium layer process recited in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-6, 11, 13-15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al., US Publication No. 2014/0103289 A1 (from the IDS).

Liao anticipates:
1. A method of fabricating a device, the method comprising: (see fig. 1) 
	using molecular beam epitaxy (MBE) (e.g. MBE at para. [0016]), depositing (e.g. The EBL (50) and layer (60) are grown with excess Ga.  See para. [0219] disclosing “The EBL is preferably grown with excess Ga.”  Also see para. [0220] disclosing “Layer 60 or its component layers are preferably grown with excess Ga.”  See remarks below that growth by excess Ga forms a liquid metal layer.  The EBL (50) and layer (60) comprise Mg-doped AlGaN films as disclosed at para. [0219] – [0000].), a p-type dopant (e.g. Mg dopant of the AlGaN films), Group III elements (e.g. Al, Ga of the Mg-doped AlGaN films), and a Group V element (e.g. N of the Mg-doped AlGaN films) in a layer above a substrate (10); and
	forming a liquid metal layer (e.g. liquid Ga at para. [0011], para. [0219] – [0220], para. [0229] – [0230]) on a growth interface while the p-type dopant, the Group III elements, and the Group V element are being deposited in the layer.  See Liao at para. [0001] – [0284], figs. 1-37.

Regarding claim 1:
	Liao teaches the EBL (50) and layer (60) comprise Mg-doped AlGaN films and are grown with excess Ga at para. [0219] – [0220].  The growth with excess Ga results in the formation of a liquid metal layer:
	 See para. [0011]:  “The methods involve growth of AlGaN semiconductor material under conditions of excess gallium, which covers the surface of the growing film with liquid gallium and changes the growth mode from vapor phase epitaxy to liquid phase epitaxy.”  (Emphasis added.)
	Also see para. [0229] – [0230]: “ The excess Ga will not incorporate into the growing film but stabilizes at the growing surface and forms a metal layer of Ga with thickness variations distributed laterally across the growth surface. This results in growth by liquid phase epitaxy (LPE), whereby the incoming active nitrogen and Al atoms dissolve into the liquid phase Ga metal at the surface and saturate the Ga to deposit AlGaN film.”  (Emphasis added.)

	Liao further teaches:
2. The method of claim 1, wherein: 	
	said depositing comprises magnesium (Mg), aluminum (Al), gallium (Ga), and nitrogen (N) in the layer above the substrate, to form by epitaxy a Mg-doped AlGaN layer (e.g. p-type AlGaN layers 50, 60 and Mg dopant at para. [0220]); and 
	said forming comprises forming a liquid Ga layer (e.g. liquid Ga at para. [0011], para. [0219] – [0220]) on the Mg-doped AlGaN layer, wherein the liquid Ga layer causes formation of a metal-semiconductor junction during the epitaxy of the Mg-doped AlGaN layer, para. [0229] – [0230], fig. 11.

4. The method of claim 2, wherein (see fig. 1; also see figs. 12, 18, 19, 21 and 22) the Mg-doped AlGaN layer (e.g. 50) comprises a portion of a light emitting diode (LED) heterostructure, wherein the LED heterostructure further comprises a silicon-doped AlGaN layer (30, para. [0216]), a plurality of (Al)GaN quantum wells (40), and a p-doped contact layer (e.g. 60).

5. The method of claim 2, further comprising, before the epitaxy of the Mg-doped AlGaN layer (50, 60): forming one or more layers over the substrate, wherein the one or more layers are selected from the group consisting of: an undoped AlN buffer layer (20); an undoped GaN layer; a doped GaN layer; an undoped AlGaN layer; and a doped AlGaN layer (30), (see fig. 1; also see figs. 12, 18, 19, 21 and 22)

6. The method of claim 1, wherein the MBE is selected from the group consisting of: plasma-assisted MBE; and ammonia-based MBE, para. [0016].

11. A method of fabricating a device, the method comprising (see fig. 1; also see figs. 12, 18, 19, 21 and 22)
	forming a buffer layer (e.g. lower layer 20) over a substrate (10); 
	forming an undoped aluminum gallium nitride (AlGaN) layer (e.g. The buffer layer 20 can comprise AlGaN and be a plurality of layers at para. [0215].  An upper layer of the plurality of buffer layers is interpreted as an undoped aluminum gallium nitride (AlGaN) layer.) the over the buffer layer; and
	forming one or more layers above the undoped AlGaN layer, the one or more layers comprising a magnesium (Mg)-doped AlGaN layer (50) and a p-doped contact layer (60), wherein the Mg-doped AlGaN (50) is formed by: 
	depositing Mg, Al, Ga, and N in a layer using molecular beam epitaxy (MBE) (e.g. MBE at para. [0016]), wherein excess Ga is provided during said depositing (e.g. p-type AlGaN layer 50 is formed by MBE incorporating dopant at para. [0219] – [0220])  and forms a liquid Ga layer on the Mg-doped AlGaN layer (50), wherein the liquid Ga layer (e.g. liquid Ga at para. [0011], para. [0219] – [0220], para. [0229] – [0230]) causes formation of a metal-semiconductor junction during epitaxy of the Mg-doped AlGaN layer (50).  See Liao at para. [0001] – [0284], figs. 1-37.

Regarding claim 11:
	Clarifying remarks on what Liao discloses at para. [0219] – [0220] as set forth in claim 1 also apply.

Regarding claim 13:
	Liao teaches the limitations as applied to claim 6 above.

Regarding claim 14:
	Liao teaches the limitations as applied to claim 4 above.

15. The method of claim 14, further comprising forming metal contacts (70/75) on the Si-doped AlGaN layer (30), fig. 1.

17. The method of claim 11, further comprising forming a metallic contact (80/85) on the p-doped contact layer (60), fig. 1.

18. The method of claim 1, further comprising (see fig. 1):
	depositing a buffer layer (e.g. lower layer 20) on the substrate;
	forming an undoped aluminum (Al), gallium (Ga), and nitrogen (N) layer (e.g. The buffer layer 20 can comprise AlGaN and be a plurality of layers at para. [0215].  An upper layer of the plurality of buffer layers is interpreted as an undoped aluminum gallium nitride (AlGaN) layer.) on the buffer layer; and 
	forming a doped AlGaN layer (30) on the undoped AlGaN layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao, as applied to claims 1 and 11 above in further view of .Kohda et al., US Publication No. 2009/0141765 and Takano, Japanese Publication No. JP 2005-32823 A (see attached English translation).

	Regarding claim 3:
	Liao teaches all the limitations of claims 1 and 2 above, and further teaches during the epitaxy of the Mg-doped AlGaN layer allowing excess Ga to form a liquid metal layer on the surface of the Mg-doped AlGaN, para. [0011], para. [0229] – [0230].
	Liao is silent regarding “controlling the Al composition by tuning Al flux and growth rate with N flow rate”.
	In an analogous art, Kohda teaches forming a Mg-doped AlGaN layer.  The Al composition is controlled by adjust the flowrate of the source gas (-i.e. “tuning Al flux” recited in the claim).  See Kohda at para. [0072].
	In an analogous art, Takano teaches “Specifically, for controlling the film forming rate… a film forming speed is controlled by a TMA supply amount, or an adduct reaction of TMA and NH 3 is intentionally promoted by changing an NH 3 flow rate, thereby controlling the film forming speed.”  See Takano at para. [0022].  This disclosure teaches the growth rate can be controlled by changing the N flowrate.

Regarding claim 12:
	Liao teaches the limitations as applied to claim 3 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Liao with the teachings of Kohda because the flowrate is a known variable in the art that can be adjusted to control the composition of Al.  See Kohda at para. [0072].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Liao with the teachings of Takano because it is known in the art that changing the N flowrate affects the reaction of aluminum with nitrogen, thereby controlling the film growth rate.  See Takano at para. [0022].  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
6 June 2022